DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 92-110, 112-115 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 92 recites “a different lysine residue” in the 11th line. It is not clear what that lysine residue is different from, because there is no other lysine residue mentioned in the claim. th line refers to: the oligonucleotide or the cleavable linker.
The term “substantially” in claim 92 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bound of the term “substantially permits” are not clear. It is not defined how substantial the binding of transferrin is permitted. It is suggested to exclude the term “substantially” from claim 92.
Claims 93-110 and 112-115 are rejected based on their dependency on claim 92.
For the purpose of examination it will be considered that the oligonucleotide 5’ end links to a lysine of antibody through cleavable linker, but appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 112-115 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 92-110, 112-115 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (Pharmaceutical Research, 1995, vol.12, no.10 : 1548-1553, cited from IDS) and in further view of Zhang et al (US 9708406, July 2017, cited from IDS), Lesley et al (Molecular and Cellular Biology, 1984, 4: 1675-1681), Lawrence et al (Science, 1999, vol.286: 779-782, cited from IDS), Jain et al (Pharm Res, 2015, 32: 3526-3540, cited from IDS), van Delft et al (WO 2014/065661, May 2014, of record), Gong et al (Bioconjugate Chem., 2016, 27, 217-225, cited from IDS), Jauvin et al (Molecular Therapy, June 2017, vol.7: 465-474, cited from IDS), de Kimpe et al (WO 2010/050801, May 2010, cited from IDS), Harper et al (WO 2013/016352, January 2013, cited from IDS) and Burghes et al (US 2014/0323552, October 2014, of record).
Walker et al teach anti-transferrin receptor antibody conjugates for improved antisense
oligonucleotide delivery, where antibody and oligonucleotide are covalently linked (see Title, Scheme 1 on page 1549).
Walker et al do not teach anti-transferrin receptor antibody in the form of Fab
fragment binding to C89-F760 region of transferrin receptor protein of SEQ ID NO: 1 with Kd of less than 10-8 M and permitting transferrin binding to transferrin receptor and comprising a heavy chain variable region fused to a CH1 domain of an IgG1 heavy chain
constant region and a light chain variable region fused to a kappa light chain constant region,
or valine-citrulline linker further comprising polyethylene glycol, or antisense oligonucleotides 16-30 nucleotides in length targeting DMPK, DMD, DUX4 and comprising 2’-O-methyl, phosphorothoate, phosphorodiamidate modifications; or intravenous infusion of the conjugate to a human or cynomolgus.

Lesley et al teach specific anti-transferrin antibody, RI7 217 (see second column on page 1675) same as used in Examples of instant invention (see paragraph [0397] of instant specification), which binds to transferrin receptor with Kd of less than 10-8 M (see footnote to Table 1 on page 1678).
Lawrence et al teach that residues 89-760 comprise extracellular portion of transferrin
receptor (see first column on page 779).
Jain et al teach cleavable valine-citrulline linker for antibody-drug conjugates (see page
3530, Figure 5), such linkers can also include polyethylene glycol (see second column on page
3535), triazole spacers (see first columnon page 3532, Figure 9) and lysine linkers (see page
3534, Figure 12).
van Delft et al teach formation of triazoles by cycloaddition reaction between azides and alkynes (see lines 27-31 on page 2), such alkyne can be provided through bicyclononyne (BCN)
or DBCO moieties (see lines 15-16 on page 44), such conjugation can be used for linking drugs
and antibodies through a linker (see lines 12-16 on page 9). Further van Delft et al teach that an
antibody of a conjugate can be Fab fragment (see lines 5-10 on page 17).

cycloaddition reaction between azide and alkyne from DBCO (see Figure 2A), wherein alkyne is
attached to antibody amino group and azide to oligonucleotide.
Jauvin et al teach antisense oligonucleotides targeting DMPK gene for treatment of
muscular dystrophy (see Abstract), such oligonucleotides are 20 nucleotides long (see last
column on page 470), complementary to the gene (see first column on page 466) and
comprising 2’-methoxyethyl and phosphorothioate modifications (see last columns on pages
465, 470).
De Kimpe et al teach antisense oligonucleotides targeting DMD in muscle cells, such
oligonucleotides are complementary to at least 21 nucleotides of the gene (see Abstract). The
oligonucleotides can be modified with 2’ -O-methyl phosphorothioate (see lines 10-13 on page
19) or phosphorodiamidate morpholino (see lines 20-25 on page 16). Such oligonucleotides can
be administered intravenously (see lines 14-15 on page 10) to humans (see lines 19-23 on page
23).
Harper et al teach antisense oligonucleotides targeting DUX4 for treatment of muscular
dystrophies (see Abstract, paragraph [0013]).
Burghes et al teach that antisense oligonucleotides delivery (see Abstract) can be tested
in cynomolgus (see paragraph [0143]).
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to administer conjugates of anti-transferrin receptor antibody with antisense oligonucleotides targeting DMPK, DMD or DUX4 intravenously to humans or cynomolgus based on teachings of Walker et al, Zhang et al, Lesley et al, Lawrence et . 

Claims 92-110, 112-115 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al (WO 2018/129384, July 2018, cited from IDS) as evidenced by Lawrence et al, above, .
Levin et al teach anti-transferrin receptor antibody phosphorodiamidate morpholino
antisense oligonucleotide conjugate (see paragraphs [0358-0362]), such oligonucleotide can
target DMD, DMPK or DUX4 genes (see paragraph [0109, 0178, 0179]), can be 25 nucleotides
long (see paragraph [0340]) and 99% complementary to a target sequence (see paragraph
[0124]), can comprise 2’-O-methyl and phosphorothioate modifications (see paragraphs [0177,
0190]). The antibody can be Fab fragment (see paragraph [0241]) and can be linked through
lysine residue (see paragraph [0217]). It is inherent that the antibody binds residues 89-760 of
transferrin receptor protein, because it is known to be an extracellular part of the protein as
evidenced by Lawrence et al, above. The linker between antibody and oligonucleotide can be
valine-citrulline (see paragraph [0285]) and can further comprise polyethylene glycol (see
paragraph [0005]). The conjugate can be administered intravenously (see paragraph [0351]) for
use in humans (see paragraph [0006]) and can affect cardiac (heart) muscle cells (see paragraph
[0404]). The conjugates can have lower toxicity (see paragraph [0061]).
Levin et al do not teach presence of triazole in the linker of conjugate, or anti-transferrin receptor antibody binding to C89-F760 region of transferrin receptor protein of SEQ ID NO: 1 with Kd of less than 10-8 M and permitting transferrin binding to transferrin receptor and comprising a heavy chain variable region fused to a CH1 domain of an IgG1 heavy chain
constant region and a light chain variable region fused to a kappa light chain constant region, or treatment of cynomolgus.

It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to modify the linker of the conjugate taught by Levin et al
using teachings of Jain et al, van Delft et al and Gong et al, improve the antibody as taught by Zhang et al and Lesley et al, and use the conjugate in the animal model such as cynomolgus as taught by Burghes et al. One of the ordinary skill in the art would be motivated to modify the linker because Jain et al and van Delft et al teach other effective linkers for antibody-oligonucleotide conjugates and Gong et al demonstrate actual use of cycloaddition reaction to conjugate antibody and oligonucleotide. One of the ordinary skill in the art would be motivated to design an antibody with lower side effects as taught by Zhang et al and Lesley et al. One of the ordinary skill in the art would be motivated to deliver the conjugate to cynomolgus because of Burghes et al teaching that cynomolgus can be an animal model for antisense oligonucleotide delivery. It would be a matter of ordinary optimization to select a linker best for the conjugation as in instant claims and a number of oligonucleotides linked to the antibody. It is expected in the absence of evidence to the contrary that such conjugates will have lower toxicity, because the specific antibodies allow transferrin binding as taught by Zhang et al.

Terminal Disclaimer


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 92-110, 112-115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 75-92 of copending Application No. 17/400,295 (reference application). Claims of ‘295 are drawn to conjugates identical to the ones which can be used in instant claims. 
This is a provisional nonstatutory double patenting rejection. It is noted though that Notice of Allowance was issued in application ‘295 on 01/20/2022.

Claims 92-110, 112-115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,248,056. Although the claims at issue claims of ‘056 are drawn to conjugates identical to the ones which can be used in instant claims. 

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. 
Concerning 103 rejections based on Walker et al reference and Levin et al reference Applicant argues that the references do not teach all required limitations of the claims. In response it is noted that the rejections are of obviousness type and secondary references teach the limitations required (see new rejections above). 
Further Applicant argues that instantly claimed conjugates have lower toxicity compared to naked oligonucleotides. In response instantly claimed conjugates comprise an antibody targeting oligonucleotides to specific cells, therefore it is expected that their toxicity will be lower because of targeted administration. Applicant further argues that specific linker claimed contributes to lower toxicity. In response there is no evidence in instant application that different linker would show higher toxicity: there is no examples comparing linker claimed to any different linker. Also Levin et al reference describes different linkers, but toxicity of the conjugates described is lower (see paragraph [0061] of Levin et al).
Previous double patenting rejections are withdrawn in view of terminal disclaimers filed, arguments are moot.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635